Citation Nr: 0318726	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently rated 30 percent 
disabling.

2.  Entitlement to an increased rating for a duodenal ulcer 
and a hiatal hernia, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to January 
1950.  He was a prisoner of war of the German Government from 
July 1944 to May 1945.

This appeal arises from a March 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas which increased the rating for 
degenerative joint disease of the cervical spine from 20 to 
30 percent and increased the rating for a service-connected 
duodenal ulcer from zero to 10 percent.  

While the RO did not specifically list the hiatal hernia as 
part of the veteran's service-connected upper 
gastrointestinal disability, the increased rating was 
predicated on findings of dyspepsia with reflux, and an 
August 2000 supplemental statement of the case listed the 
criteria for increased rating under 38 C.F.R. § 4.115, 
diagnostic code 7346.  The Board construes the RO's action as 
including the hiatal hernia as part of the veteran's service-
connected upper gastrointestinal disorder.


REMAND

In February 2003 the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  This action was 
performed pursuant to 38 C.F.R. § 19.9(a)(2)(ii) (2002).  
However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated this regulation, which 
empowered the Board issue written notification pertaining to 
requirements of the VCAA.  .  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

In July 2002 the RO denied a claim for entitlement to a total 
compensation rating based on individual unemployability.  In 
November 2002 the representative furnished a notice of 
disagreement regarding this denial.  Thus a statement of the 
case is required.  Manlincon v. West, 12 Vet. App. 238 
(1999).


Accordingly, the claim must be remanded to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App, 183, 187 (2002).

2.  The veteran and his representative 
should be provided a SOC regarding his 
claim for entitlement to a total 
compensation rating based on individual 
unemployability.  The veteran should be 
notified of the steps necessary to 
perfect an appeal of that decision. The 
RO is informed that this issue is not 
before the Board until an appeal is 
timely perfected.

Following any additional actions deemed appropriate by the 
RO, the case should be returned to the Board for further 
appellate consideration. 

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


